                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     GLASS EGG DIGITAL MEDIA,                           Case No. 17-cv-04165-MMC (RMI)
                                   9                    Plaintiff,
                                                                                            ORDER
                                  10             v.
                                                                                            Re: Dkt. Nos. 165, 168
                                  11     GAMELOFT, INC., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Currently pending before the court are two jointly filed discovery letter briefs: the first

                                  15   (dkt. 165) (“Discovery Motion”), sets forth a discovery dispute between Plaintiff and Defendant

                                  16   Gameloft SE (“GLSE”) regarding jurisdictional discovery; the second (dkt. 168) (“Motion to

                                  17   Quash”), sets forth a dispute where both remaining Defendants, Gameloft, Inc. (“GLI”) as well as

                                  18   GLSE, move to quash or limit a number of subpoenas served on third parties by Plaintiffs.

                                  19          As to the Discovery Motion, the Parties appear to have left no stone unturned in seeking

                                  20   out things about which to disagree. The Parties’ dispute about the permissible scope of

                                  21   jurisdictional discovery has somehow morphed to include disputes about which judge should

                                  22   decide the matter; and, there is even disagreement about who would be the moving party. See

                                  23   Discovery Mtn. (dkt. 165) at 1. The only thing on which the parties seem to agree is the unanimous

                                  24   request for briefing and a hearing. In short, an otherwise simple matter appears to have become

                                  25   unnecessarily convoluted. The matter can be re-simplified by noting two facts. First, on February

                                  26   6, 2018, Judge Chesney entered an order providing that “all further discovery matters” be referred

                                  27   to the undersigned (dkt. 92). Second, on February 12, 2018, Judge Chesney entered an order

                                  28   stating that because Plaintiff had failed to make a prima facie showing that GLSE’s contacts with
                                   1   California were sufficient to establish specific jurisdiction, the court would grant Plaintiff leave to

                                   2   conduct “jurisdictional discovery pertaining to (a) the size of Gameloft SE’s business in California

                                   3   and (b) the identity of the Gameloft entity/entities that operate(s) the website accessible to website

                                   4   users within California.” Order (dkt. 94) at 2. Thus, Judge Chesney established the scope of

                                   5   jurisdictional discovery, and referred to the undersigned any discovery disputes that may arise.

                                   6   The Discovery Motion presents such a dispute; accordingly, the matter is properly before the

                                   7   undersigned.

                                   8          The parties are directed as follows: Plaintiff is ORDERED to file a brief, no later than

                                   9   Monday, April 29, 2019, enumerating each item of discovery sought and explaining (and, if need

                                  10   be, evidencing) how that item falls under one of the two categories of permissible jurisdictional

                                  11   discovery established by Judge Chesney’s written order. Defendant GLSE is ORDERED to file a

                                  12   responsive brief, no later than Monday, May 6, 2019, explaining (and, if need be, evidencing) why
Northern District of California
 United States District Court




                                  13   any item of challenged discovery does not fall under either of the categories established by Judge

                                  14   Chesney’s written order. No reply or sur-reply briefs will be accepted. Following the parties’

                                  15   submissions, the court will determine if a hearing is warranted.

                                  16          Further, as to the Motion to Quash Plaintiff’s third-party subpoenas, the court will defer

                                  17   ruling on those issues until after the resolution of the issues presented in the Motion for Discovery.

                                  18   In the meantime, compliance with Plaintiff’s subpoenas is STAYED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 15, 2019

                                  21

                                  22
                                                                                                      ROBERT M. ILLMAN
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          2
